Case 0:18-cv-61537-WPD Document 194 Entered on FLSD Docket 01/30/2019 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO. 0:18-cv-61537-DIMITROULEAS/HUNT

   DONALD P. BORCHERS,

          Plaintiff,

   v.

   AMAZON.COM, INC., et al.,

          Defendants.
                                        /

                                            FINAL JUDGMENT

          THIS CAUSE is before the Court upon the Court’s Order on Motions to Dismiss, entered

   separately today. The Court enters this separate final judgment.

          Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

          1.      This case is DISMISSED;

          2.      The Clerk is directed to CLOSE this case, DENY any pending motions as

                  MOOT, and mail a copy of this Order to Plaintiff at the address listed below.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

   this 30th day of January, 2019.




   Copies furnished to:
   All counsel of record
Case 0:18-cv-61537-WPD Document 194 Entered on FLSD Docket 01/30/2019 Page 2 of 2



   Donald P. Borchers, Pro Se
   250 Jacaranda Drive, #801
   Plantation, FL 33324
